qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-119714-99 date date legend b x dear this is in reply to a request for a ruling dated november l999 submitted by your authorized representative as to whether sec_104 of the internal_revenue_code allows a decedent’s estate b to exclude a settlement of a wrongful death claim from federal_income_tax you are the executor of b the information submitted indicates that the decedent died in the state of as a result of physical injuries sustained in an automobile accident the decedent was a passenger in the automobile and in l999 b received dollar_figurex from the driver’s insurance_company in settlement of the wrongful death the settlement agreement refers to decedent’s bodily and personal injuries damage to property and the consequences thereof the statutes provide compensatory formulas for the computation of damages sec_104 provides that gross_income does not include damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the legislative_history of sec_104 makes it clear that damages other than punitive_damages received on account of a claim of wrongful death are excludable from income h_r conf_rep no 104th cong 2d sess the decedent died as a result of physical injuries suffered in an automobile accident and b received dollar_figurex as compensation_for the decedent’s wrongful death accordingly we conclude that b may exclude the full amount of the settlement from income_tax caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch cc
